UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1647


HUI RONG ZHENG,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 31, 2019                                  Decided: February 15, 2019


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioner. Joseph H. Hunt, Assistant
Attorney General, Jonathan A. Robbins, Senior Litigation Counsel, Yanal H. Yousef,
Trial Attorney, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hui Rong Zheng, a native and citizen of the People’s Republic of China, petitions

for review of an order of the Board of Immigration Appeals (“Board”) denying her

motion to reopen.     We denied Zheng’s petition for review from the Board’s order

dismissing her appeal from the immigration judge’s order denying her applications for

asylum, withholding of removal, and protection under the Convention Against Torture.

See Zheng v. Sessions, 721 F. App’x 277 (4th Cir. 2018) (No. 17-2123). We found that

the adverse credibility finding was supported by substantial evidence. Id. at 277-78.

Insofar as Zheng again challenges the Board’s adverse credibility finding, we lack

jurisdiction because Zheng’s petition for review is only effective from the Board’s order

denying reopening. See 8 U.S.C. § 1252(b)(1) (2012) (noting that petition for review

must be filed within 30 days of the order being reviewed); Stone v. INS, 514 U.S. 386,

405 (1995) (stating that 30-day time period is jurisdictional).

       We review the denial of a motion to reopen for abuse of discretion. 8 C.F.R.

§ 1003.2(a) (2018); see INS v. Doherty, 502 U.S. 314, 323-24 (1992); Mosere v.

Mukasey, 552 F.3d 397, 400 (4th Cir. 2009). The “denial of a motion to reopen is

reviewed with extreme deference, given that motions to reopen are disfavored because

every delay works to the advantage of the deportable alien who wishes merely to remain

in the United States.” Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009) (internal

quotation marks omitted). We reverse a denial of a motion to reopen only if it is

“arbitrary, irrational, or contrary to law.” Mosere, 552 F.3d at 400 (internal quotation



                                              2
marks omitted). We have reviewed the record and the Board’s order and conclude that

there was no abuse of discretion.

      Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                   PETITION DENIED




                                            3